Case 4:18-cv-00442-ALM-CMC Document 114 Filed 03/13/20 Page 1 of 5 PageID #: 5585



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                               Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


          PLAINTIFF’S REPLY IN SUPPORT OF HIS MOTION TO AMEND

          NOW COMES Edward Butowsky, the Plaintiff, replying in support of his

  MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT (“MOTION FOR LEAVE”)(Doc.

  No. 98) as follows:

                                       Introduction

          The Plaintiff incorporates the PLAINTIFF’S RESPONSE IN OPPOSITION TO

  DEFENDANTS’ MOTION FOR SANCTIONS (“OPPOSITION TO SANCTIONS”) (Doc. No. 110)

  by reference as if fully set forth herein. As one can see from that document, the

  Defendants have created the quintessential “damned if you do and damned if you don’t”

  scenario. They claim that the SECOND AMENDED COMPLAINT contains mistakes that are

  sanctionable, but when the Plaintiff attempts to address those purported concerns via

  amendment as permitted by Fed. R. Civ. P. 11(c)(2), they fight his attempts to do so. See

  MOTION FOR LEAVE. Clearly, the Defendants purported concerns are pretextual. They

  are desperate to avoid trial, they are looking for any way to get this case dismissed (no



                                            -1-
Case 4:18-cv-00442-ALM-CMC Document 114 Filed 03/13/20 Page 2 of 5 PageID #: 5586



  matter how outrageous or improper), and they are looking for ways to “poison the well”

  via cheap shots at the Plaintiff and his attorneys.

                                        Legal Standard

         Under Fed. R. Civ. P. 15, the Court’s authority to permit amendments is

  discretionary, but ““[t]he language of this rule ‘evinces a bias in favor of granting leave

  to amend,’” and “[a] district court must possess a ‘substantial reason’ to deny a request.”

  SGK Properties, L.L.C. v. U.S. Bank Nat'l Ass'n for Lehman Bros. Small Balance

  Commercial Mortgage Pass-Through Certificates, Series 2007-3, 881 F.3d 933, 944 (5th

  Cir. 2018), cert. denied sub nom. SGK Properties, L.L.C. v. U.S. Bank Nat. Ass'n, 139 S.

  Ct. 274, 202 L. Ed. 2d 135 (2018), quoting Smith v. EMC Corp., 393 F.3d 590, 595 (5th

  Cir. 2004). The standard is somewhat stricter where, as here, the request for leave to

  amend is filed outside the period designated within a scheduling order:

         Rule 16(b)(4) provides that a scheduling order issued by the Court “may be
         modified only for good cause and with the judge’s consent.” See Agredano v. State
         Farm Lloyds, No. 5:15-CV-1067-DAE, 2017 WL 5203046, at *1 (W.D. Tex. July
         26, 2017) (citing E.E.O.C. v. Serv. Temps Inc., 679 F.3d 323, 333–34 (5th Cir.
         2012)) (stating, “a party seeking leave to amend its pleadings after a deadline has
         passed must demonstrate good cause for needing an extension.”). “The good cause
         standard requires the ‘party seeking relief to show that the deadlines cannot
         reasonably be met despite the diligence of the party needing the extension.’ ” S&W
         Enters., L.L.C., 315 F.3d at 535 (quoting 6A Charles Alan Wright & Arthur R.
         Miller, Federal Practice and Procedure § 1522.1 (2d ed. 1990)). In determining
         whether good cause exists, courts consider a four-part test: “(1) the explanation for
         the failure to [timely move for leave to amend]; (2) the importance of the
         [amendment]; (3) potential prejudice in allowing the [amendment]; and (4) the
         availability of a continuance to cure such prejudice.” Id. (quoting Reliance Ins. Co.
         v. La. Land & Expl. Co., 110 F.3d 253, 257 (5th Cir. 1997)). Only after the
         movant demonstrates good cause under Rule 16(b)(4) does “the more liberal
         standard of Rule 15(a)” apply to a party’s request for leave to amend. Id.

  Wapp Tech Ltd. P'ship v. Micro Focus Int'l, PLC, 406 F. Supp. 3d 585, 593 (E.D. Tex.


                                               -2-
Case 4:18-cv-00442-ALM-CMC Document 114 Filed 03/13/20 Page 3 of 5 PageID #: 5587



  2019).

                                           Argument

           Contrary to the breathless, over-the-top rhetoric of the Defendants, the Plaintiff

  has never “knowingly” refused to correct anything in his complaint, and he certainly has

  not done so “over the course of two years.” See DEFENDANTS’ RESPONSE IN OPPOSITION

  TO   PLAINTIFF’S MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT (Doc. No.

  107). As explained in the OPPOSITION TO SANCTIONS, the Plaintiff did not learn about

  the Defendants’ purported concerns until January of this year, and shortly thereafter he

  offered to amend his complaint to address those purported concerns.

       1. The Plaintiff’s “good cause” for seeking to amend his complaint is obvious.

           The Plaintiff’s “good cause” for seeking to amend his complaint outside the

  scheduling order deadline is obvious, and the Defendants themselves acknowledge that

  he sought leave in order to address the issues flagged in their motion for sanctions. The

  Plaintiff did not “knowingly” wait two years to address a problem; instead, he attempted

  to amend his complaint within a reasonable amount of time after receiving the

  Defendants’ motion for sanctions. The Plaintiff submits that when a party is making a

  good-faith attempt to correct a pleading pursuant to Fed. R. Civ. P. 11(c)(2), that is good

  cause per se. The Defendants objections, on the other hand, are made in bad faith, and the

  Defendants only seek to deny the Plaintiff the benefit of the “safe harbor” provision by

  blocking his good-faith efforts to address their purported concerns.




                                              -3-
Case 4:18-cv-00442-ALM-CMC Document 114 Filed 03/13/20 Page 4 of 5 PageID #: 5588



     2. Neither the Plaintiff nor the Plaintiff’s Counsel have “delayed” the filing of
        an amended complaint, nor have they acted in bad faith.

         The Defendants’ attorneys are a case study in psychological projection. As

  outlined in the OPPOSITION TO SANCTIONS, they repeatedly project their own malign

  motives onto others, particularly Plaintiff’s Counsel. In retrospect, Plaintiff’s Counsel

  should have proposed an extension of the deadline for amending pleadings during his

  discussions with Laura Lee Prather. That oversight does not in any way suggest bad faith

  or intentional delay. As noted above, the Plaintiff attempted to amend his pleadings

  shortly after the motion for sanctions was filed.

     3. The Third Amended Complaint addresses all of the issues flagged by the
        Defendants

     As noted in the OPPOSITION TO SANCTIONS, the Court could strike Paragraphs 68, 73,

  74, 75, and Footnote 4 of the SECOND AMENDED COMPLAINT, and it would not undercut

  any of the Plaintiff’s claims against the Defendants. In retrospect, perhaps the Plaintiff

  should have proposed that instead of attempting to amend his complaint. Regardless, and

  contrary to the dishonest and belligerent rantings of the Defendants, the proposed T HIRD

  AMENDED COMPLAINT addresses all of the issues raised in the motion for sanctions,

  therefore the amendments would not be futile.




                                              -4-
Case 4:18-cv-00442-ALM-CMC Document 114 Filed 03/13/20 Page 5 of 5 PageID #: 5589



                                         Conclusion

         The THIRD AMENDED COMPLAINT addresses all of the purported concerns of the

  Defendants, therefore the MOTION FOR LEAVE should be granted.



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky

                                            Steven S. Biss (VSB # 32972)
                                            300 West Main Street, Suite 102
                                            Charlottesville, Virginia 22903
                                            Telephone: (804) 501-8272
                                            Facsimile: (202) 318-4098
                                            stevenbiss@earthlink.net

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on March 13, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -5-
